676 N.W.2d 212 (2003)
469 Mich. 1023
James BILLS, Plaintiff-Appellant,
v.
Einer S. THORLUND, III, Defendant-Appellee.
Docket No. 124703, COA No. 236825.
Supreme Court of Michigan.
March 26, 2004.
On order of the Court, the application for leave to appeal the September 9, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would peremptorily reverse the decision of the Court of Appeals and remand for a new trial. I believe that the trial court improperly instructed the jury on the "sudden emergency doctrine," and that this error was dispositive in this case. The emergency here to which this instruction pertained was of defendant's own making and cannot be understood as a "sudden emergency" without draining such term, and such doctrine, of all useful meaning. The emergency hereicy road conditions in Michigan in the middle of the winterwas neither "unusual [nor] unsuspected." Vander Laan v. Miedema, 385 Mich. 226, 232, 188 N.W.2d 564 (1971). Further, defendant himself acknowledged that he "suspected" that there might be ice near the intersection at which the "emergency" occurred.